EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8, the prior art fails to disclose or reasonably suggest wherein a LiDAR apparatus, comprising: an opaque coating formed on a back side of the aperture element, the opaque coating being patterned to provide a transparent aperture; wherein at least a portion of light returning to the LiDAR apparatus from the region being observed is directed by the polarizing beam splitter, through the transparent aperture in the opaque coating on the aperture element, through the prism to the optical detector, as claimed in combination with the rest of the claim limitations, so as to enable a LiDAR system with integrated unitary optical components for efficient control of optical alignment of the detection system.
Claims 2-7 and 9-17 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeMersseman et al (US 2019/0101644 A1) discloses a detection system for a vehicle in an environment includes a lens within an aperture. A line camera is configured to receive light passing through the lens from the environment to generate image data. A LiDAR system is configured to transmit light through the lens to the environment and receive light passing through the lens from the environment to generate range data.
	Eichenholz et al (US 2019/0129009 A1) discloses a lidar system identifies anomalous optical pulses received by the lidar system. The lidar system includes a light source configured to output a plurality of transmitted pulses of light, each transmitted pulse of light having one or more representative characteristics, a scanner configured to direct the plurality of transmitted pulses of light to a plurality of locations within a field of regard, and a receiver configured to detect a plurality of received pulses of light from the field of regard. The lidar system is configured to identify an anomalous pulse amongst the plurality of received pulses of light based on its having at least one characteristic that does not correspond to the one or more representative characteristics of the plurality of transmitted pulses of light.

    PNG
    media_image1.png
    326
    476
    media_image1.png
    Greyscale

	Owechko et al (US 2015/0378011 A1) discloses a compact and low-cost real-time LIDAR sensing system that utilizes a scanned laser beam, programmable micromirror array, detection using a single photodiode, and reconstruction using compressive sensing methods to sense a 3D representation of a scene with large field of view and angular resolution that is not limited by the laser spot size. Multiple photodiodes may also be used by dividing the imaged spot into sections and using one photodiode per section in order to speed up processing using parallel computing.

    PNG
    media_image2.png
    452
    562
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884